— In an action to recover damages for personal injuries, defendant appeals *847from an order of the Supreme Court, Kings County, dated May 26, 1971, granting plaintiff’s motion (1) to remove the action from the Civil Court of the City of New York, Kings County, to the Supreme Court, Kings County, and (2) to increase the ad damnum in each cause of the complaint from $10,000 to $250,000. Order reversed, with $10 costs and disbursements, and motion denied. In the circumstances of this case it was an improvident exercise of discretion to grant the motion. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.